DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

If the exception under 35 U.S.C. 102(b)(2)(C) is properly invoked, a disqualified U.S. patent document is not prior art under 35 U.S.C. 102(a)(2) as of its effectively filed date (for both anticipation and obviousness rejections), but it may still be used as prior art under 35 U.S.C. 102(a)(1) as of its publication or issue date. In addition, the examiner may make a subsequent, new double patenting rejection based upon the disqualified reference. See MPEP 717.02 and 2154.02.

4.	Claims 1, 7, and 8 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Iwakiri et al. (US Publication 2018/0359458).

Regarding claim 1, Iwakiri discloses an information processing system comprising: 
a user-specified video creation unit configured to create a user-specified video to be distributed to a user terminal from a free-viewpoint video created based on a plurality of captured images captured by a plurality of cameras (Iwakiri, fig’s 1-4, para’s 0030-0034, 0063-0065, first virtual viewpoint image generation unit generates a virtual viewpoint image to be transmitted to terminal for audience 102 based on a plurality of images captured by image capturing apparatuses); 
an accepting unit configured to accept an instruction of changing setting of a virtual camera from the user terminal (Iwakiri, fig’s 1-4, para. 0030, a unit for receiving a user’s request to view/generate a virtual viewpoint image);
a determination unit configured to determine whether a user needs assistance in setting a viewpoint of the virtual camera based on the instruction from the user accepted by the accepting unit (Iwakiri, fig’s 1-4, para’s 0066-0067, a second virtual-viewpoint input unit 408 converts, into predetermined input information, a transmission signal input from the terminal 105.  If the input information is monitoring virtual camera control information, the second virtual-viewpoint input unit 408 outputs the monitoring virtual camera control information to a first camera-path generating unit 413. Alternatively, if the input information is monitoring virtual viewpoint mode information, the second virtual-viewpoint input unit 408 outputs the monitoring virtual viewpoint mode information to a mode switching unit 409a unit for receiving a user request to view/generate a virtual viewpoint image; if information indicating an abnormal viewpoint is received from the terminal 105, the second virtual-viewpoint input unit 408 notifies an abnormal-viewpoint hold & output unit 417 of it; this disclosure indicates an abnormal viewpoint has been received, and user needs a different setting of viewpoint); and
a switching unit configured to switch an image being displayed on the user terminal to another image when the determination unit determines that the user needs assistance in setting the viewpoint (Iwakiri, fig’s 1-4, para’s 0068-0070, upon receiving the virtual viewpoint mode switching instruction from the mode switching unit 409, the second virtual-viewpoint information holding unit 414 acquires virtual camera path information from one of the first camera-path generating unit 413, a second camera-path generating unit 410, a third camera-path generating unit 411, and a fourth camera-path generating unit 412 in accordance with the information, and generates virtual viewpoint information based on the virtual camera path information; the second virtual-viewpoint-image generating unit 415 acquires the foreground image data and background image data corresponding to the virtual viewpoint information input. The second virtual-viewpoint-image generating unit 415 generates a virtual viewpoint image by combining the acquired foreground image data and background image data, and outputs the combined virtual viewpoint image to a second virtual-viewpoint-image output unit 416.  The second virtual-viewpoint-image output unit 416 converts, into a transmission signal transmittable to the terminal 105, the monitoring virtual viewpoint image input from the second virtual-viewpoint-image generating unit 415, and outputs the signal to the terminal 105).

Regarding claims 7 and 8, these claims comprise limitations substantially the same as claim 1; therefore they are rejected by the same rationale. Iwakiri further Iwakiri, para’s 0056 and 0144, processors, memory devices, and storage medium).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

6.	Claims 2 and 3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Iwakiri. 
Regarding claim 2, Iwakiri discloses the information processing system according to claim 1, further comprising a second video creation unit configured to create a second video from the free-viewpoint video created based on the plurality of captured images captured by the plurality of cameras, wherein the second video being a video for which the position of the virtual camera is set by a user who is skilled in viewpoint setting or by Iwakiri, fig’s 1-4, para’s 0068-0070, upon receiving the virtual viewpoint mode switching instruction from the mode switching unit 409, the second virtual-viewpoint information holding unit 414 acquires virtual camera path information from one of the first camera-path generating unit 413, a second camera-path generating unit 410, a third camera-path generating unit 411, and a fourth camera-path generating unit 412 in accordance with the information, and generates virtual viewpoint information based on the virtual camera path information; the second virtual-viewpoint-image generating unit 415 acquires the foreground image data and background image data corresponding to the virtual viewpoint information input. The second virtual-viewpoint-image generating unit 415 generates a virtual viewpoint image by combining the acquired foreground image data and background image data, and outputs the combined virtual viewpoint image to a second virtual-viewpoint-image output unit 416.  The second virtual-viewpoint-image output unit 416 converts, into a transmission signal transmittable to the terminal 105, the monitoring virtual viewpoint image input from the second virtual-viewpoint-image generating unit 415, and outputs the signal to the terminal 105).
Although Iwakiri does not explicitly disclose a professional-specified video creation unit creates a professional-specified video, Iwakiri discloses a second virtual-viewpoint-image generating unit 415 generates a virtual viewpoint image with generated viewpoint information in response to an abnormal viewpoint received from user terminal. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the second virtual-viewpoint-image generating unit as a professional-specified video creation unit and the generated virtual viewpoint image a professional-specified video because doing so would enhance user’s viewing experience by providing user with high quality free-viewpoint video. 

Regarding claim 3, Iwakiri discloses the information processing system according to claim 2, wherein when the determination unit determines that the user needs assistance in setting the viewpoint, the switching unit switches to the professional-specified video created by the professional-specified video creation unit (Iwakiri, fig’s 1-4, para’s 0068-0070, upon receiving the virtual viewpoint mode switching instruction from the mode switching unit 409, the second virtual-viewpoint information holding unit 414 acquires virtual camera path information from one of the first camera-path generating unit 413, a second camera-path generating unit 410, a third camera-path generating unit 411, and a fourth camera-path generating unit 412 in accordance with the information, and generates virtual viewpoint information based on the virtual camera path information; the second virtual-viewpoint-image generating unit 415 acquires the foreground image data and background image data corresponding to the virtual viewpoint information input. The second virtual-viewpoint-image generating unit 415 generates a virtual viewpoint image by combining the acquired foreground image data and background image data, and outputs the combined virtual viewpoint image to a second virtual-viewpoint-image output unit 416.  The second virtual-viewpoint-image output unit 416 converts, into a transmission signal transmittable to the terminal 105, the monitoring virtual viewpoint image input from the second virtual-viewpoint-image generating unit 415, and outputs the signal to the terminal 105).

7.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Iwakiri, as applied to claim 2 above, in view of Ikeda et al. (US Publication 2020/0097749, hereinafter Ikeda).
Regarding claim 4, Iwakiri discloses the information processing system according to claim 2, wherein when the determination unit determines that the user needs assistance in setting the viewpoint, the switching unit switches an image being displayed on the user terminal to another image by selecting one video from a plurality of videos created by the second virtual viewpoint image generation unit (see claims 1 and 2 above, and para. 0068, upon receiving the virtual viewpoint mode switching instruction from the mode switching unit, the second virtual-viewpoint information holding unit acquires virtual camera path information from one of the first camera-path generating unit, a second camera-path generating unit 410, a third camera-path generating unit 411, and a fourth camera-path generating unit 412 in accordance with the information, and generates virtual viewpoint information based on the virtual camera path information), but does not explicitly disclose switch to a selection screen for selecting one video from a plurality of videos.
Ikeda discloses switch to a selection screen for selecting one video from a plurality of videos (Ikeda, para. 0099, operations for switching the processing modes include a user selection operation on a mode selection screen displayed by a display unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ikeda’s features into Iwakiri’s invention for providing convenience for user to generate and receive high quality free-viewpoint video.


8.	Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Iwakiri, as applied to claim 1 above, in view of Akao et al. (US Publication 2021/0235768, hereinafter Akao). 
Regarding claim 5, Iwakiri discloses the information processing system according to claim 1 but does not explicitly disclose wherein when the accepting unit has accepted that a viewpoint setting image has been opened a predetermined number of times or more within a predetermined time, the determination unit determines that the user needs assistance in setting the viewpoint.
Akao discloses wherein when the accepting unit has accepted that a viewpoint setting image has been opened a predetermined number of times or more within a predetermined time, the determination unit determines that the user needs assistance in setting the viewpoint (Akao, para. 0118, control unit 340 determines whether the sensor unit 330 is in the normal state or the abnormal state based on whether the number of times that the sensor unit 330 has detected the suction action within the predetermined time period Tb is equal to or greater than N times).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Akao’s features into Iwakiri’s invention for enhancing user’s viewing experience by providing user with high quality free-viewpoint video.

9.	Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Iwakiri, as applied to claim 1 above, in view of Ikeda et al. (US Publication 2020/0097749, hereinafter Ikeda), and further in view of Akao et al. (US Publication 2021/0235768, hereinafter Akao).
Regarding claim 6, Iwakiri discloses the information processing system according to claim 1 and further discloses setting viewpoint by the user as described in claim 1 above, but does not explicitly disclose wherein when the accepting unit has accepted that the number of times of an operation on a setting screen for setting a viewpoint by the user is a predetermined number of times or more, the determination unit determines that the user needs assistance in setting the viewpoint.
Ikeda discloses the system comprises an operation on a setting screen for performing an action such as setting a viewpoint by the user (Ikeda, para. 0099, a processing mode includes a user selection operation on a mode selection screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ikeda’s features into Iwakiri’s invention for providing convenience for user to generate and receive high quality free-viewpoint video.
Iwakiri-Ikeda discloses an operation on a setting screen for setting a viewpoint by the user does not explicitly disclose wherein when the accepting unit has accepted that the number of times of an operation is a predetermined number of times or more, the determination unit determines that the user needs assistance with the operation.
Akao discloses wherein when the accepting unit has accepted that the number of times of an operation is a predetermined number of times or more, the determination unit determines that the user needs assistance with the operation (Akao, para. 0118, control unit 340 determines whether the sensor unit 330 is in the normal state or the abnormal state based on whether the number of times that the sensor unit 330 has detected the suction action is equal to or greater than N times).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Akao’s features into Iwakiri-Ikeda’s invention for enhancing user’s viewing experience by providing user with high quality free-viewpoint video. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/LOI H TRAN/           Primary Examiner, Art Unit 2484